77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Lee STONE, Petitioner--Appellant,v.Ray ANDREWS, Warden, FCI Estill;  John F. Fanello,Respondents--Appellees.
No. 95-7309.
United States Court of Appeals,Fourth Circuit.
Submitted Nov. 16, 1995.Decided Feb. 14, 1996.

Appeal from the United States District Court for the District of South Carolina, at Beaufort.   Cameron McGowan Currie, District Judge.  (CA-94-1177)
Terry Lee Stone, Appellant Pro Se.  Joseph Parkwood Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2241 (1988) petition.   We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Stone v. Andrews, No. CA-94-1177 (D.S.C. July 13, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED